DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  As per the amendments and arguments noted in the remarks of 03/24/2022, applicant amends claims 1, 13, 17 and 18. Claim 3 is cancelled. 
Claims 1, 2, 4-19 are allowed.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claim 1 limitations: “ … a storage and charging station system for mobile electronic devices comprising: a support tower cage structure having a first vertically extending side panel, a second vertically extending rear panel, and a third vertically extending side panel, said first side panel being coupled along a first rear edge to an adjacent first side edge of said second rear panel at an angle thereto, said third side panel being coupled along a first rear edge to an adjacent opposite side edge of said second rear panel at an angle … a plurality of substantially planar support shelves dimensioned to engage generally horizontally within the confines of paired vertically extending side panel front side horizontal slots and said rear panel and also be supportable on said at least one shelf rear support surface positioned at a selected level with respect to the said engaged pair of front frame horizontal slots, whereby each of said plurality of said planar support shelves is adapted to support a mobile electronic device for electrical charging and storage… and  an intermediate area of the support tower cage structure and having side and rear flanges fastened to the inside surfaces of the vertical side and rear panels to fix the positions of the panels in the middle section of the support tower cage structure, a flanged cover panel having downwardly extending side and rear flanges adjacent to upper margins of the vertically extending side and rear panels and fastened to side and rear panels to fix the positions of the upper portions of the panels at the top of the support tower structure; and at least one power source coupled to said support tower cage structure to supply electricity for simultaneous and selective electronic charging of at least one mobile electronic device on each shelf of the storage and charging system …” in combination with the remaining claim elements as set forth in Claim 1 and its depending claims 2, 4-19.
Therefore claims 1, 2 and 4-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YALKEW FANTU/Primary Examiner, Art Unit 2859